DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1,11, 21, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (20100131688) hereinafter Baek further in view of Lee et al (2017/0124949) hereinafter, Lee further in view of Tsai et al (2013/0002617) hereinafter, Tsai.

In regards to claim 1, Baek teaches a method of handling signal transmission applicable to a display system, the method comprising (abstract):
transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; (fig. 3 reset within active data)

    PNG
    media_image1.png
    468
    961
    media_image1.png
    Greyscale


generating a first control signal for setting the at least one source driver[ 009, 0021-0022, 0026]; and 
    PNG
    media_image2.png
    595
    580
    media_image2.png
    Greyscale


transmitting the first control signal embedded [0026] 
Baek fails to teach transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  reset signal is transmitted via the first data channel.


    PNG
    media_image3.png
    377
    744
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014].
Baek and Lee fail to teach for setting each of the at least one source driver. 
However, Tsai teaches for setting each of the at least one source driver.(fig. 3 (120 to 130 to 130n). 

    PNG
    media_image4.png
    618
    615
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek and Lee to further include for setting each of the at least one source driver as taught by Tsai in order to reduce EMI and hardware cost [0040]

In regards to claim 11, Baek teaches a timing controller applicable to a display system, comprising:
 a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; (fig. 3 reset within active data) Baek
 a control signal generator, configured to generate a first control signal for setting the at least one source driver; and [0026]
Baek fails to teach transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  reset signal is transmitted via the first data channel.
However, Lee teaches transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 

    PNG
    media_image3.png
    377
    744
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]
Therefore, Baek in view of Lee teaches a second transmission circuit, coupled to the control signal generator, and configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek
Baek and Lee fail to teach for setting each of the at least one source driver. 
However, Tsai teaches for setting each of the at least one source driver.(fig. 3 (120 to 130 to 130n). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek and Lee to further include for setting each of the at least one source driver as taught by Tsai in order to reduce EMI and hardware cost [0040]

In regards to claim 21, Baek teaches a source driver applicable to a display system, comprising (abstract)
a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel (fig. 9 (S/D1);
a second receiving circuit,(fig. 9 (932))
Baek fails to teach configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal via the first data channel; and
a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit.
However, Lee teaches Lee teaches transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]
Therefore, Baek in view of Lee teaches teach configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal via the first data channel; and (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek
a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit. (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek

However, Tsai teaches for setting each of the at least one source driver.(fig. 3 (120 to 130 to 130n). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek and Lee to further include for setting each of the at least one source driver as taught by Tsai in order to reduce EMI and hardware cost [0040]

In regards to claim 31, Baek teaches a method of handling signal transmission applicable to a display system, the method comprising (abstract):
transmitting a reset signal for setting each of at least one source driver via a first data channel;generating a first control signal for setting the at least one source driver;(fig. 3 (reset active data and control data))) and
Baek fails to teach transmitting the first control signal to each of the at least one source driver via a second data channel when the reset signal is transmitted via the first data channel.
However, Lee teaches transmitting the first control signal to each of the at least one source driver via a second data channel when the reset signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]
Baek and Lee fail to teach for setting each of the at least one source driver. 
However, Tsai teaches for setting each of the at least one source driver.(fig. 3 (120 to 130 to 130n). 
 


In regards to claim 33, Baek teaches a timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal to each of at least one source driver via a first data channel (fig. 9 (S/D) transmission) Baek;
a control signal generator (fig. 9 (920)), configured to generate a first control signal for setting the at least one source driver;(fig. 9 (932)) and
 a second transmission circuit, coupled to the control signal generator (fig. 9 s/d second),
Baek fails to teach  a second transmission circuit, coupled to the control signal generator, configured to transmit the first control signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal via the first data channel.
However, Lee teaches a second transmission circuit, coupled to the control signal generator, configured to transmit the first control signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the first signal via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014].
Baek and Lee fail to teach for setting each of the at least one source driver. 
However, Tsai teaches for setting each of the at least one source driver.(fig. 3 (120 to 130 to 130n). 

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive with respect to the independent claims. 
Applicant contends:

    PNG
    media_image5.png
    230
    654
    media_image5.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner respectfully disagrees or respectfully views the combination differently. Examiner views Lee as teaching a first and second channel and efficient use of timing. Examiner notes the application and claims are directed to handling signal transmission for display systems. Examiner contends one of ordinary skill in the art in display technology would be familiar with touchscreen displays. In-cell is certainly in this category as touchscreens and display often have to share resources. The motivation for doing this is to use resources efficiently. Using resources efficiently can reduce cost as is also stated in Tsai.

Allowable Subject Matter
Claims 2-10, 12-20, 22-30, 32, 34 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694